Plaintiff files a petition for rehearing, based solely upon the contention that because of a judgment of the district court entered February 7, 1939, it was entitled to possession of the property.
Such judgment is not in the record in this case. The defendant, in his answer, alleges the entry of a judgment, and further alleges that this judgment provided, "that upon the payment, by the plaintiff (in this case) to the defendant (in this case) of the balance of the purchanse price remaining unpaid . . . the defendant should forthwith vacate said property . . . and that by the terms of the said judgment the defendant (that is, Kilgore) was and is entitled to continue the management . . . for the purpose of liquidating the indebtedness due him from the plaintiff." *Page 207 
This allegation is not disputed in the testimony, nor was the trial court, or this court, asked to take judicial notice of any judgment.
The trial court, in the memorandum opinion, refers to a judgment and to a stipulation made by the parties in the case at bar at the opening of the trial; but this stipulation deals with the contract only, Exhibit 1.
Nowhere in its brief does the plaintiff claim the right to possession had been predetermined, or does it make any claim to possession under any judgment. Such matter is not made an issue herein.
This action is brought by the plaintiff to enjoin the defendant from going upon property, plaintiff stating in the complaint "that under the terms and conditions of said contract (Exhibit 1) plaintiff was to have the immediate possession of the premises above described." There is no claim it was entitled to possession under any judgment. In fact, the judgment is pleaded by the defendant to show why the plaintiff was not entitled topossession, and that the plaintiff was not to get possession until it paid the amount due on the contract. Neither the findings of fact, nor the conclusions of law, nor the order for judgment is based on said judgment. Throughout the whole trial, it was ignored. This decision in no way affects any rights the parties may have under this judgment referred to.
The case cannot be tried here under issues not presented by the pleadings nor on the trial in the lower court. The petition for rehearing is denied.
CHRISTIANSON, NUESSLE, MORRIS, and BURKE, JJ., concur. *Page 208